Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

MedChoice Medical Center
(NPI: 1093716318; PTAN: 447370)

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-1358
Decision No. CR3506
Date: December 8, 2014
DECISION

The Medicare enrollment and billing privileges of Petitioner, MedChoice Medical Center,
are revoked pursuant to 42 C.F.R. § 424.535(a)(1), ' effective December 5, 2013.
Pursuant to Centers for Medicare & Medicaid Services (CMS) policy and 42 C.F.R.
§ 424.535(c), Petitioner is subject to a two-year bar to re-enrolling in Medicare that
expires December 4, 2015.
I. Background
On November 4, 2013, National Government Services, Inc., a Medicare administrative
contractor (MAC), notified Petitioner that its billing privileges and Medicare enrollment
were revoked effective December 5, 2013 pursuant to 42 C.F.R. § 424.545(a)(1). The
MAC alleged in its notice that revocation was based on Petitioner’s refusal to allow

investigators of Cahaba Safeguard Administrators, LLC (Cahaba), the Zone Program
Integrity Contractor (ZPIC), access to medical records during an attempted onsite audit of

' Citations are to the 2013 revision of the Code of Federal Regulations (C.F.R.), unless
otherwise stated.
Petitioner on September 4, 2013. The MAC alleged that access to medical records was
authorized by sections 1833(e) and 1893(a) of the Social Security Act (the Act)

(42 U.S.C. §§ 1395l(e), 1395ddd(a)). The notice advised Petitioner that it could submit a
corrective action plan (CAP) within 30 days; and request reconsideration by a contractor
hearing officer within 60 days. The MAC notice also advised Petitioner that it was
subject to a three-year reenrollment bar pursuant to 42 C.F.R. § 424.535(c). CMS
Exhibit (Ex.) 1 at 35-36.

Petitioner sent the MAC a CAP dated December 2, 2013. CMS Ex. 1 at 40-41.
Petitioner requested reconsideration by letter dated January 2, 2014. CMS Ex. 1 at 4-12.
Reconsidered determinations were issued by CMS on March 27, 2014 and April 24,
2014. The hearing officer upheld revocation of Petitioner’s billing privileges and
termination of Petitioner’s provider agreement citing 42 C.F.R. § 424.535(a)(1). The
earing officer found that Petitioner admitted that it denied Cahaba investigators access
to medical documents. The hearing officer commented that Petitioner’s CAP was denied
because there was “no evidence provided of future compliance.” CMS Ex. | at 1-2.

On June 23, 2014, Petitioner filed a request for hearing (RFH) before an administrative
law judge (ALJ). The case was assigned to me and an Acknowledgement and Prehearing
Order (Prehearing Order) was issued on June 27, 2014.

On July 28, 2014, CMS filed its prehearing brief and alternative motion for summary
judgment (CMS Br.) with CMS Exs. | through 5. Petitioner filed its prehearing brief and
opposition to the CMS motion for summary judgment on August 27, 2014, with
Petitioner’s exhibits (P. Exs.) 1 and 2. CMS filed a reply brief on September 10, 2014
(CMS Reply). On September 22, 2014, Petitioner filed a motion for leave to file a sur-
reply but Petitioner failed to attach a copy of its sur-reply as required by the Prehearing
Order § IL.G. Petitioner’s motion contains a detailed statement of points and authorities
and I accept the motion as setting forth Petitioner’s sur-reply, even though Petitioner
failed to comply with the Prehearing Order.

Petitioner did not object to my consideration of CMS Exs. | through 5 and they are
admitted as evidence. CMS objected to P. Exs. 1 and 2 on grounds they are not relevant.
CMS Reply at 2. P. Ex. 1 is Petitioner’s supplier agreement, which reflects Petitioner’s
name; Provider Transaction Access Number (PTAN); and Petitioner’s effective date of
Medicare participation of January 1, 1999. P. Ex. | also reflects that Petitioner agreed to
accept the assignment of Medicare Part B payments from Medicare beneficiaries as full
payment for covered Medicare Part B services plus the applicable deductible and
coinsurance amounts. The agreement is clearly relevant to show that Petitioner was
properly enrolled and entitled to receive assigned Medicare payments for covered
services delivered to Medicare beneficiaries. P. Ex. 2 is a letter from CMS to Petitioner
dated March 27, 2014, with the subject-line “MedChoice Medical Center Reconsideration
Decision.” Petitioner offers P. Ex. 2 because it shows that Petitioner’s CAP was denied
March 27, 2014, and because it states the reconsidered determination in Petitioner’s case.
P. Br. at 8 n.8. CMS argues that P. Ex. 2 was superseded by the April 24, 2014 CMS
letter announcing its reconsidered determination. CMS Reply at 2. The CMS letter dated
April 24, 2014, also with the subject line “MedChoice Medical Center Reconsideration
Decision,” does not refer to the March 27, 2014 CMS notice and does not state whether it
superseded the earlier notice or was a reopened and revised reconsideration
determination. Given the lack of clarity in the CMS notices, Petitioner is entitled to
ensure that I have the complete administrative record to consider. Although the Federal
Rules of Evidence (Fed. R. Evid.) do not control in this case, CMS is referred to Fed. R.
Evid. 106 as a current example of an expression of the rule of completeness. P. Exs. 1
and 2 are admitted and considered as evidence.

II. Discussion
A. Statutory and Regulatory Program Requirements

Section 1831 of the Act (42 U.S.C. § 1395j) establishes the supplementary medical
insurance benefits program for the aged and disabled known as Medicare Part B.
Administration of the Part B program is through contractors such as National
Government Services, Inc. Act § 1842(a) (42 U.S.C. § 1395u(a)). Payment under the
program for services rendered to Medicare-eligible beneficiaries may only be made to
eligible providers of services and suppliers.” Act §§ 1835(a) (42 U.S.C. § 1395n(a)),
1842(h)(1) (42 U.S.C. § 1395(u)(h)(1)). Petitioner, a practice group, is a supplier.

The Act requires the Secretary of Health and Human Services (Secretary) to issue
regulations that establish a process for the enrollment in Medicare of providers and
suppliers, including the right to a hearing and judicial review of certain enrollment
determinations, including revocation of enrollment and billing privileges. Act § 1866(j)
(42 U.S.C. § 1395cc(j)). Pursuant to 42 C.F.R. § 424.505, a supplier such as Petitioner

> A “supplier” furnishes items or services under Medicare and includes physicians or
other practitioners and facilities that are not included within the definition of the phrase
“provider of services.” Act § 1861(d) (42 U.S.C. § 1395x(d)). A “provider of services,”
commonly shortened to “provider,” includes hospitals, critical access hospitals, skilled
nursing facilities, comprehensive outpatient rehabilitation facilities, home health
agencies, hospice programs, and a fund as described in sections 1814(g) and 1835(e) of
the Act. Act § 1861(u) (42 U.S.C. § 1395x(u)). The distinction between providers and
suppliers is important because they are treated differently under the Act for some
purposes.
must be enrolled in the Medicare program to accept an assignment of Medicare benefits
and be reimbursed for services provided to Medicare beneficiaries.

Participation in Medicare imposes obligations upon a supplier. Suppliers must submit
complete, accurate and truthful responses to all information requested in the enrollment
application. 42 C.F.R. § 424.510(d)(2). Pursuant to 42 C.F.R. §§ 424.502 and
424.510(d)(3), a supplier’s application to enroll in Medicare must be signed by an
authorized official, ie., one with authority to bind the provider or supplier both legally
and financially. The regulation provides that the signature attests to the accuracy of
information provided in the application. The signature also attests to the fact that the
provider or supplier is aware of and agrees to abide by all applicable statutes, regulations,
and program instructions. 42 C.F.R. § 424.510(d)(3). Suppliers must meet basic
requirements depending on their type of service. 42 C.F.R. §§ 424.505, .516, .517.
Suppliers may also be subject to additional screening requirements depending upon the
type of service they provide. 42 C.F.R. § 424.518.

Once enrolled, the supplier receives billing privileges and is issued a billing number that
is required to receive payment for services rendered to a Medicare beneficiary. 42 C.F.R.
§ 424.505. The supplier is subject to a five-year revalidation of enrollment cycle and
CMS is authorized to perform off-cycle revalidations for a number of reasons. CMS has
the right to perform on-site inspections to verify that the information CMS receives is
correct. CMS contacts the supplier directly when it is time to revalidate enrollment
information. A supplier must submit the applicable enrollment information, with
complete and accurate information and supporting documentation, within 60 calendar
days of CMS’s notification. 42 C.F.R. § 424.515. There is no issue in this case that
Petitioner was enrolled in Medicare as a supplier.

The Secretary has delegated authority to CMS to revoke an enrolled supplier’s Medicare
enrollment and billing privileges and any supplier agreement for any of the reasons listed
in 42 C.F.R. § 424.535. Pursuant to 42 C.F.R. § 424.535(a)(1), CMS may revoke a
supplier’s enrollment and billing privileges if the supplier is determined not to be in
compliance with enrollment requirements. If CMS revokes a supplier’s Medicare billing
privileges, the revocation becomes effective 30 days after CMS or one of its contractors
mails the revocation notice to the supplier, subject to some exceptions not applicable in
this case. After a supplier’s Medicare enrollment and billing privileges are revoked, the
supplier is barred from reenrolling in the Medicare program for one to three years.

42 C.F.R. § 424.535(c).

A supplier whose enrollment and billing privileges have been revoked may request
reconsideration and review as provided by 42 C.F.R. pt. 498. 42 C.F.R. §§ 405.800-.803,
424.545(a). A supplier submits a written request for reconsideration to CMS or its
contractor. 42 C.F.R. § 498.22(a). CMS or its contractor must give notice of its
reconsidered determination to the supplier, giving the reasons for its determination and
specifying the conditions or requirements the supplier failed to meet, and the right to an
ALJ hearing. 42 C.F.R. § 498.25. Ifthe decision on reconsideration is unfavorable to the
supplier, the supplier has the right to request a hearing by an ALJ and further review by
the Departmental Appeals Board (the Board). Act § 1866(j)(8) (42 U.S.C.

§ 1395cc(j)(8)); 42 C.F.R. §§ 405.803, 424.545, 498.3(b)(17), 498.5. A hearing on the
record, also known as an oral hearing, is required under the Act. Crestview Parke Care
Ctr. v. Thompson, 373 F.3d 743, 748-51 (6th Cir. 2004). The supplier bears the burden to
demonstrate that it meets enrollment requirements with documents and records.

42 CFR. § 424.545(c).

B. Issues
Whether summary judgment is appropriate; and

Whether there was a basis for revocation of Petitioner’s billing privileges
and enrollment in Medicare.

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold text followed by my findings of fact and
analysis.
1. Summary judgment is appropriate.

CMS has requested summary judgment. A provider or supplier denied enrollment in
Medicare or whose enrollment has been revoked has a right to a hearing and judicial
review pursuant to section 1866(h)(1) and (j) of the Act and 42 C.F.R. §§ 498.3(b)(1),
(5), (6), (8), (15), (17), and 498.5. A hearing on the record, also known as an oral
hearing, is required under the Act. Act §§ 205(b), 1866 (h)(1), (j)(8); Crestview, 373
F.3d at 748-51. A party may waive appearance at an oral hearing, but must do so
affirmatively in writing. 42 C.F.R. § 498.66. In this case, Petitioner has not waived the
right to oral hearing or otherwise consented to decision based only upon the documentary
evidence or pleadings. P. Br. at 1. Accordingly, disposition on the written record alone
is not permissible, unless the CMS motion for summary judgment has merit.

Summary judgment is not automatic upon request but is limited to certain specific
conditions. The Secretary’s regulations that establish the procedure to be followed in
adjudicating Petitioner’s case are at 42 C.F.R. pt. 498. 42 C.F.R. §§ 424.545(a),
498.3(b)(5), (6), (15), (17). The regulations do not establish a summary judgment
procedure or recognize such a procedure. However, the Board has long accepted that
summary judgment is an acceptable procedural device in cases adjudicated pursuant to
42 CFR. pt. 498. See, e.g., Ill. Knights Templar Home, DAB No. 2274, at 3-4 (2009);
Garden City Med. Clinic, DAB No. 1763 (2001); Everett Rehab. & Med. Ctr., DAB No.
1628, at 3 (1997). The Board also has recognized that the Federal Rules of Civil
Procedure (Fed. Civ. Pro.) do not apply in administrative adjudications such as this, but
the Board has accepted that Fed. R. Civ. Pro. 56 and related cases provide useful
guidance for determining whether summary judgment is appropriate. Furthermore, a
summary judgment procedure was adopted as a matter of judicial economy within my
authority to regulate the course of proceedings and made available to the parties in the
litigation of this case by my Prehearing Order. The parties were given notice by the
Prehearing Order that summary judgment is an available procedural device and that the
law as it has developed related to Fed. R. Civ. Pro. 56 will be applied.

Summary judgment is appropriate when there is no genuine dispute as to any issue of
material fact for adjudication and/or the moving party is entitled to judgment as a matter
of law. In determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-moving party,
drawing all reasonable inferences in that party’s favor. The party requesting summary
judgment bears the burden of showing that there are no genuine issues of material fact for
trial and/or that it is entitled to judgment as a matter of law. Generally, the non-movant
may not defeat an adequately supported summary judgment motion by relying upon the
denials in its pleadings or briefs but must furnish evidence of a dispute concerning a
material fact, i.e., a fact that would affect the outcome of the case if proven. Mission
Hosp. Reg’! Med. Ctr., DAB No. 2459, at 4 (2012) (and cases cited therein); Experts Are
Us, Inc., DAB No. 2452, at 4 (2012) (and cases cited therein); Senior Rehab. & Skilled
Nursing Ctr., DAB No. 2300, at 3 (2010) (and cases cited therein); see also Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

The standard for deciding a case on summary judgment and an ALJ’s decision-making in
deciding a summary judgment motion differs from that used in resolving a case after a
hearing. On summary judgment, the ALJ does not make credibility determinations,
weigh the evidence, or decide which inferences to draw from the evidence, as would be
done when finding facts after a hearing on the record. Rather, on summary judgment, the
ALJ construes the evidence in a light most favorable to the non-movant and avoids
deciding which version of the facts is more likely true. Holy Cross Vill. at Notre Dame,
Inc., DAB No. 2291, at 5 (2009). The Board also has recognized that on summary
judgment it is appropriate for the ALJ to consider whether a rational trier of fact could
find that the party’s evidence would be sufficient to meet that party’s evidentiary burden.
Dumas Nursing & Rehab., L.P., DAB No. 2347, at 5 (2010). The Secretary has not
provided in 42 C.F.R. pt. 498, for the allocation of the burden of persuasion or the
quantum of evidence required to satisfy the burden. However, the Board has provided
some persuasive analysis regarding the allocation of the burden of persuasion in cases
subject to 42 C.F.R. pt. 498. Batavia Nursing & Conv. Ctr., DAB No. 1904 (2004), aff'd,
Batavia Nursing & Conv. Ctr. v. Thompson, 129 Fed. App’x 181 (6th Cir. 2005).

There is no genuine dispute as to any material fact pertinent to revocation under
42 C.F.R. § 424.535(a)(1) that requires a trial. The issues in this case raised by Petitioner
related to revocation under 42 C.F.R. § 424.535(a)(1), are issues of law. The issues in
this case must be resolved against Petitioner as a matter of law. The undisputed evidence
shows that there is a basis for revocation of Petitioner’s Medicare enrollment and billing
privileges. Accordingly, summary judgment is appropriate.

2. There is a basis for revocation of Petitioner’s Medicare enrollment
and billing privileges pursuant to 42 C.F.R. § 424.535(a)(1).

3. Petitioner’s enrollment in Medicare and its billing privileges are
revoked effective December 5, 2013.

a. Facts

The facts that are relevant to the revocation are not disputed. Any inferences are drawn
in favor of Petitioner.

On September 2, 2013, which was the federal Labor Day holiday, Cahaba sent an email
with an attached letter to Joseph Kimble, DC, Petitioner’s President. The letter advised
Dr. Kimble that Cahaba would conduct an on-site audit of two of Petitioner’s
practitioners on September 4, 2013, beginning at 8:30 a.m. A hard-copy of the letter was
not received by Petitioner until September 6, 2013. The letter advised Petitioner that
Cahaba wanted to review the records of 82 Medicare beneficiaries treated by a nurse
practitioner and physician who were part of Petitioner’s group. The letter did not list the
82 beneficiaries and suggested that other beneficiary records may also be reviewed. The
letter stated that the auditors would tour the office; Petitioner was to provide a room for
the auditors to work with access to a copy machine; and entrance and exit conferences
would be conducted. The letter also specified that Petitioner would provide the auditors
with staff schedules for 2012 and 2013; copies of employment contracts; daily patient
appointment schedules; credentialing documents; training schedules and minutes for
2012 and 2013; and policy and procedure manuals. The September 2 letter stated that the
purpose of the audit was post-payment review to determine if documentation in the
beneficiaries’ medical records supported the services claimed and substantiated the
payment for the services. The letter stated that a medical record request would be
provided during the entrance conference. The letter cited 42 C.F.R. § 424.5, which
establishes the basic conditions for payment of Medicare claims. RFH at 1-2; CMS Ex. 1
at 4-12 (Petitioner’s reconsideration request), 13-14 (Sep. 2, 2013 Announced On-site
Letter), 18-19 (President Kimble’s affidavit).

Petitioner’s attorney sent Cahaba a letter dated September 3, 2013, advising Cahaba that
a one-day notice was unrealistic and unfair and that Petitioner could not comply with the
Cahaba requests by the deadline. RFH at 3; CMS Ex. 1 at 15.

Cahaba auditors arrived at Petitioner’s office on September 4, 2013, at about 11:30 a.m.
Patient care was on-going and Petitioner asked the Cahaba auditors not to disrupt patient
care. Dr. Kimble advised the Cahaba auditors that they could not conduct the audit at
that time. RFH at 3; P. Br. at 2.

President Kimble states in his affidavit dated January 2, 2014, that because Cahaba gave
Petitioner such short notice of the audit: Petitioner did not have time to reschedule its
patients for September 4, 2013; Petitioner’s staff did not have time to meet Cahaba’s
requests and no space was available for the auditors due to scheduled patient visits; he
could not attend either the entrance or exit conference due to scheduled patients; and it
was not possible with only one-day notice to collect the requested documents and make
necessary redactions. CMS Ex. | at 18-19.

Nadine Hukarevic, Medicare Investigator for Cahaba, states in her declaration that
Cahaba operates under contract with CMS as a ZPIC. This fact is not disputed by
Petitioner. Ms. Hukarevic states that she and two additional auditors, Jessica Drobick
and Kathleen Heuertz, attempted to conduct an on-site audit of Petitioner on September

4, 2013. She states that when they arrived at Petitioner, Joseph Kimble, DC, the owner of
Petitioner, refused to let them do the audit and he told the auditors to leave or he would
call the police. She states that Dr. Kimble did not say the audit could not be done due to
lack of space, he did not request time to assemble documents, and he did not ask to
reschedule. CMS Ex. 4. Petitioner has not disputed the facts asserted by Ms. Hukarevic
regarding the actions of Dr. Kimball.

Cahaba notified Petitioner on October 1, 2013, that Petitioner’s Medicare payments were
suspended citing reliable information of an overpayment and Petitioner’s refusal to
provide medical records. On November 4, 2013, the MAC notified Petitioner that its
Medicare enrollment and billing privileges were revoked and that Petitioner was subject
to a three-year re-enrollment ban. RFH at 3-4; P. Br. at 2.

Cahaba recommended to CMS on October 10, 2013, that CMS revoke Petitioner’s
enrollment in Medicare because Petitioner denied Cahaba auditors access to records and
review the facility on September 4, 2013. According to the Cahaba recommendation,
when auditors arrived at Petitioner’s office on September 4, 2013, they properly
identified themselves and their purpose, but Dr. Kimble informed the Cahaba auditors
that they were not allowed on site; no information would be given to them; and if they
stayed police would be summoned. CMS Ex. | at 37-39.

I advised the parties in the Prehearing Order that in considering a motion for summary
judgment a fact alleged and not specifically denied may be accepted as true. Prehearing
Order § II.G. Dr. Kimble does not mention in his affidavit that he denied access to
Petitioner’s facility or that he threatened to call police. Petitioner does not deny in its
RFH or pleadings that on September 4, 2013, Dr. Kimble told Cahaba auditors that they
had to leave Petitioner’s facility and that he would call police if they did not leave.
Therefore, I accept as true the alleged facts that on September 4, 2013, Dr. Kimble told
Cahaba auditors that they had to leave Petitioner’s facility and, if they did not, he would
call the police.

In its enrollment application dated June 16, 2010, Petitioner identified itself as physical
and/or occupational therapy group in private practice in Rockford, Illinois. Joseph L.
Kimble is listed as an owner, managing employee, and an officer or director. The
enrollment application included the standard certification statement, including the
applicant’s agreement to abide by the Medicare laws, regulations, and program
instructions applicable and the statement that the applicant understood that payment of
claims by Medicare is conditioned upon the claim being compliant with the law,
regulations, and program instructions and the applicant’s compliance with the applicable
conditions for participation in Medicare. CMS Ex. 2.

CMS offered as CMS Ex. 3, Electronic Data Interchange (EDI) enrollment forms signed
by Peter Park, MD and Antonio R. Baluga, MD, on September 25, 2003. The forms list
MedChoice Medical Center, Ltd. as the physicians’ practice group. The forms indicate
that the listed “provider” agrees to listed conditions for submitting Medicare claims
electronically to CMS or its contractor. Included as conditions are requirements to
maintain source documents that can be readily associated with electronic claims that
reflect the beneficiary name and insurance number, dates of service, diagnosis or nature
of illness, and procedure or services performed; and to maintain original source
documents and medical records pertaining to Medicare claims for no fewer than six years
and three months after the claim is paid. Also included is the statement that the
Secretary, his or her designee, or a contractor has the right to audit and confirm
information submitted and has the right to access all original source documents and
medical records related to Medicare claims. The EDI forms state that federal law
governs their interpretation and for any appeal of a decision made by CMS under the
document. The EDI forms do not cite the applicable provisions of the Act, regulations, or
program instructions. CMS Ex. 3.

b. Analysis

Cahaba recommended to CMS that Petitioner’s Medicare enrollment and billing
privileges be revoked pursuant to 42 C.F.R. § 424.535(a)(1) because Petitioner denied
access to its facility and medical records related to Medicare claims. CMS Ex. | at 37-
39. The MAC notified Petitioner on November 4, 2013, that its Medicare billing
privileges and enrollment were revoked effective December 5, 2013, pursuant to

42 C.F.R. § 424.545(a)(1) for noncompliance with enrollment requirements, specifically
by denying Cahaba auditors access to medical records on September 4, 2013. CMS Ex. 1
at 35-36. On April 24, 2014, the reconsideration hearing officer upheld revocation of
Petitioner’s enrollment and billing privileges pursuant to 42 C.F.R. § 424.545(a)(1) on

10

grounds that Petitioner denied Cahaba auditors access to medical documentation when
they attempted an on-site visit of Petitioner on September 4, 2014. CMS Ex. | at 1-3.
Thus, CMS and its contractors have been consistent in their position that Petitioner’s
enrollment in Medicare and billing privileges should be revoked based on Petitioner’s
refusal to permit Cahaba auditors access to medical records on September 4, 2013.

CMS has clearly reserved the right for it or its contractors to conduct on-site inspections
of any entity enrolled in Medicare as a provider of services or a supplier. The regulations
provide that the purposes for such inspections are to verify enrollment information and to
determine compliance with Medicare enrollment requirements. 42 C.F.R.

§§ 424.510(d)(8), 424.515(c), 424.517. Petitioner erroneously attempts to distinguish
between on-site inspections for prepayment or post-payment audits and on-site
inspections to determine compliance with Medicare enrollment requirements. P. Br. at 9.
Petitioner correctly notes that the Medicare Program Integrity Manual CMS Pub. 100-08
(MPIM) establishes policy related to prepayment and post-payment reviews and
inspections in two different chapters, chapters 3 and 15. MPIM § 15.20 (eff. Jun. 9,
2012) and sets forth CMS policy regarding on-site inspections and site verifications.
Section 15.20.1A2, specifies that a contractor will conduct a site verification in a manner
which limits the disruption for the provider or supplier. Section 15.20.1B specifies that
verifications are to be done Monday through Friday, except holidays, during posted
business hours or between 9 a.m. and 5 p.m. if no hours are posted. My reading of
MPIM chap. 15 convinces me that the CMS policies stated apply to all site visits by CMS
or its contractors, whatever the specific reason for the visit. MPIM § 3.2 (eff. Jun. 28,
2011) establishes procedures for prepayment and post-payment reviews or audits. MPIM
§ 3.2.3 establishes the procedures for requesting additional documentation during
prepayment review and post-payment review. The provisions of MPIM chap. 3 primarily
involve the collection of records and auditing and do not appear to supersede the policy
in MIPM chap. 15. Therefore, contrary to Petitioner’s argument, I conclude that both
MPIM §§ 3.2 and 15.20 apply in this case. There was a request for documents that was
to be delivered during the entrance briefing. There was also a site visit which clearly had
the purpose to collect and audit documents and determine whether or not Petitioner was
compliant with Medicare enrollment requirements related to the claims that were the
subject of the post-payment review.

Petitioner agreed to comply with the law, regulations, and policies related to Medicare
when it enrolled in the Medicare program, including submitting to inspections and audits
by CMS or its contractors. Petitioner has not disputed that its most recent enrollment or
re-enrollment application was dated June 16, 2010 and signed by Joseph L. Kimble.
Petitioner has not disputed that by filing the application dated June 16, 2010, it agreed to
abide by the Medicare laws, regulations, and program instructions applicable to
Petitioner. Petitioner has not disputed that by filing the application dated June 16, 2010,
Petitioner acknowledged that it understood that payment of claims by Medicare is
conditioned upon the claim being compliant with the law, regulations, and program

11

instructions and the Petitioner’s compliance with the applicable conditions for
participation in Medicare. CMS Ex. 2.

Petitioner has not disputed that Petitioner and its practitioners are obligated to maintain
records, including medical records and other documentation, related to claims for
payment submitted to Medicare. The obligation to maintain records is found in both the
regulations and CMS policy.’ The regulations specifically provide that failure to permit
CMS access to documentation required to be maintained by 42 C.F.R. § 424.516(f) is a
basis for revocation. 42 C.F.R. § 424.535(a)(10). Pursuant to 42 C.F.R. § 424.516(f)(1)
providers or suppliers that furnish covered items of durable medical equipment,
prosthetics, orthotics and supplies (DMEPOS), clinical laboratory services, imaging
services, or home health services are required to maintain documents for seven years
from the date of service and to give CMS or a Medicare contractor access to that
documentation upon request. The evidence before me does not show that Petitioner
furnished any items or services of the type specified by 42 C.F.R. § 424.516(f)(1).
However, pursuant to 42 C.F.R. § 424.516(f)(2), a physician who orders and/or certifies
home health services or a physician or other eligible provider who orders DMEPOS,
clinical laboratory, or imaging services is required to maintain documentation for seven
years from the date of service and, upon request, give CMS or a Medicare contractor
access to that documentation. The documentation that must be maintained includes
written and electronic documents relating to written orders, certifications, or requests for
payments for items of DMEPOS, clinical laboratory services, imaging, and home health
services. 42 C.F.R. § 424.516(f)(2)(ii). Petitioner does not deny that its physicians and
other practitioners are subject to the requirement of 42 C.F.R. § 424.516(f)(2).

Petitioner does not deny that it uses the Medicare EDI system for submission of
electronic claims or that its practitioners executed EDI enrollment forms that require that
they agree to maintain records and to give CMS or its contractors access to those records
on request. Medicare EDI policies are found in the Medicare Claims Processing Manual,
CMS Pub. 100-04 (MCPM), chap. 24. MCPM chap. 24, § 30.2 (eff. Sep. 17, 2013)
addresses new enrollments and maintenance of existing enrollments in EDI. MCPM
chap. 24, § 30.2.A provides that when a provider or supplier submits Medicare claims
electronically the provider or supplier agrees to 15 conditions. Included among the
conditions that must be agreed to:

> The obligation for physicians and other licensed practitioners to maintain medical
records reflecting their care and treatment for their patients may be found in state law and
other sources. The parties have not addressed state law or other sources and I consider
only the Secretary’s regulations and CMS policy statements.
12

e The Secretary, his or her designee, or a contractor designated by CMS has the
right to audit and confirm information submitted by the provider or supplier and
have access to all original source documents and medical records related to
provider or supplier claims; and

e Retention of all original source documents and medical records pertaining to any
Medicare claim for 6 years and three months after the claim is paid.

MCPM chap. 24, § 30.2A. Medicare Learning Network (MLN) Matters, No. SE1022
discusses medical record retention and media formats for medical records. Petitioner
does not dispute that it was required to maintain original source documents and medical
records related to Medicare claims. Petitioner does not deny that it had custody and/or
control of such records, whether or not at the facility visited by the Cahaba auditors.
Petitioner does not dispute that to have access to original source documents, Cahaba
auditors had to have access to Petitioner’s facility.

Petitioner does not deny before me that Cahaba is a Medicare contractor within the
meaning of section 1893 of the Act and authorized to access records on behalf of CMS.

I find as undisputed fact and conclude as a matter of law, that Petitioner was obligated to
maintain medical records and other documents related to claims for payment filed with
Medicare by Petitioner and its practitioners. I further find and conclude that CMS or its
contractors, the MAC and Cahaba, have the right to access original medical records and
other original source documents related to claims for payment filed with Medicare by
Petitioner and its practitioners. Petitioner was on notice based on 42 C.F.R. § 424.535,
the CMS policies discussed above, its Medicare enrollment application, and the EDI
enrollment forms of its obligations to maintain original source records and to give CMS
or its contractors access to those records. Petitioner was also on notice that failure to give
access is a basis for revocation of its Medicare enrollment and billing privileges under 42
C.F.R. § 424.535(a).

The undisputed facts are that on September 4, 2013, Dr. Kimble, an owner and officer of
Petitioner, refused to permit Cahaba auditors access to medical and other records of two
practitioners’ related to Medicare claims they filed or that were filed on their behalf. Dr.
Kimble threatened to call law enforcement to forcibly remove the Cahaba auditors, if
necessary. I conclude that denying the Cahaba auditors access to original medical
records on September 4, 2014, is a basis for revocation of Petitioner’s enrollment in
Medicare and its billing privileges.

CMS or its contractor is required to give notice of an initial determination to revoke
enrollment and billing privileges. The pertinent regulation provides:
13

(b) Revocation of Medicare billing privileges—(1) Notice of
revocation. If CMS or a CMS contractor revokes a provider’s
or supplier’s Medicare billing privileges, CMS or a CMS
contractor notifies the supplier by certified mail. The notice
must include the following:

(i) The reason for the revocation in sufficient detail for
the provider or supplier to understand the nature of its
deficiencies.

(ii) The right to appeal in accordance with part 498 of
this chapter [42 C.F.R. pt. 498].

(iii) The address to which the written appeal must be
mailed.

42 C.F.R. § 405.800(b). The notice of revocation was sufficient in this case. Pursuant to
42 C.F.R. § 424.535(g), the effective date of revocation is 30 days after the date CMS or
its contractor mails the notice of revocation. 42 C.F.R. § 424.535(g). In this case, the
MAC notice of the initial determination to revoke was dated November 4, 2013.
December 4, 2013 is the thirtieth day after the date of the notice of initial determination.
However, the notice of initial determination specified that the effective date of the
revocation was December 5, 2013, not December 4, 2013. The MAC notice did not
explain how the December 5, 2013 effective date was determined, but I do not disturb
that determination.

Petitioner requested review of the reconsidered determination upholding the revocation.
RFH at 4. Petitioner argues that it never refused to comply with the Cahaba request for
records but merely informed Cahaba that it was unable to comply in the short-time
permitted. RFH at 1, 4, 6-7; P. Br. at 1-2. Petitioner argued in its reconsideration request
that it never refused requested material or denied Cahaba personnel access to Petitioner’s
premises. CMS Ex. | at 7-8. Petitioner’s arguments are inconsistent with the undisputed
facts. Petitioner has not specifically disputed the allegations of CMS that when Cahaba
auditors arrived at Petitioner’s facility on September 4, 2013, Dr. Kimble not only
declined to provide access to any records at that time, he also forced the Cahaba auditors
to leave Petitioner’s facility, threatening to call law enforcement if necessary.

Petitioner cites MPIM § 8.4.6.1.1 as stating “where written notice is given of an
impending audit, thirty (30) days’ notice should be given to the provider to comply.”
RFH at 6 (footnote omitted); P. Br at 8-9. The section cited states:

When advance notification is given, providers and suppliers
have 30 calendar days to submit (for PSC or ZPIC BI unit or
contractor MR unit site reviews) or make available (for

provider/supplier site reviews) the requested documentation.
14

MPIM § 8.4.6.1.1. The section requires the Medicare contractor to advise the provider or
supplier that claims for which documentation is not provided in 30 calendar days will be
denied. The section also gives the contractor discretion to extend the time limit. The
contractor is also given discretion to request documentation upon arrival at the provider’s
or supplier’s site and to give no notification prior to arrival at the site. MPIM § 8.4.6.1.
MPIM § 3.2.3.2(A) and (B), which are also cited by Petitioner (RFH at 6), also establish
30 to 45 day calendar periods for a provider or supplier to submit documents in response
to prepayment and post-payment reviews. Petitioner’s reliance upon the cited provisions
of the MPIM as a defense to denying Cahaba auditors access is misplaced. The sections
of the MPIM cited do not require that a contractor give Petitioner notice 30 days prior to
a site visit, whether or not there is written notice. The MPIM sections simply provide
that the contractor will give Petitioner 30 calendar days to produce records whether
requested in advance of the site visit or during the site visit. In this case, Cahaba did not
provide the list of records sought in advance and informed Petitioner that the list would
be provided during the entrance conference (CMS Ex. | at 13, 27), which was within the
discretion of Cahaba under the MPIM. However, Petitioner denied Cahaba access to its
site so that the entrance conference was not conducted and the list of records sought was
not delivered. Petitioner cannot excuse its denial of access to Cahaba based on the cited
provisions of the MPIM.

Petitioner argues that CMS had no basis for the suspension of payments to Petitioner.
RFH at 5-8. The suspension of Medicare payments is not an initial determination that is
subject to appeal or my review. 42 C.F.R. § 405.375(c).

Petitioner argues in its request for hearing that it timely submitted a CAP and CMS erred
by not giving time to respond or correct the alleged violation. Petitioner argues that
“(t]he statutory scheme governing Medicare suspension and revocation — and basic
principles of due process — entitles a provider to both notice of the specific findings made
against it and an opportunity to respond to and correct those findings.” Petitioner asserts
that the cursory denial of its CAP failed to permit Petitioner a reasonable opportunity to
comply with the Cahaba request for access to records. RFH at 8-9. Petitioner argues in
its brief that CMS did not give Petitioner an opportunity to correct the alleged violation
as required by 42 C.F.R. § 423.535(a)(1). P. Br. at 6-8. I note that Petitioner was
notified of its right to submit a CAP (CMS Ex.1 at 35); Petitioner did submit a CAP
(CMS Ex. | at 39-41); and the CAP was denied (CMS Ex. | at 2). Denial of a CAP and
refusal to reinstate billing privileges is not an initial determination subject to review by an
ALJ under 42 C.F.R. pt. 498.

Petitioner argues that summary judgment should not be granted in this case because its
provider agreement (P. Ex. 1) entitles it to notice and opportunity for a hearing before
termination. P. Br. at 2. Petitioner was given notice of both the initial determination and
the reconsidered determination. Petitioner has not argued that the notices did not satisfy
15

the statutory or regulatory requirements applicable to those notices. There is no question
that because the reconsidered determination was unfavorable to Petitioner, Petitioner has
the right to request a hearing by an ALJ and further review by the Board. Act

§ 1866(j)(8) (42 U.S.C. § 1395cc(j)(8)); 42 C.F.R. §§ 405.803, 424.545, 498.3(b)(17),
498.5. A hearing on the record, also known as an oral hearing, is required under the Act.
Crestview, 373 F.3d at 748-51. Summary judgment is a procedural process that deprives
Petitioner of an oral hearing. Petitioner filed no objection to the Prehearing Order or its
provisions making summary judgment available to the parties. Summary judgment is
appropriate and no oral hearing is necessary when there is no genuine dispute as to the
material facts and the case must be resolved by application of the law to the undisputed
facts. The material facts are not disputed in this case and the only issues that require
resolution are issues of law and the application of the law to the undisputed facts.
Neither Petitioner’s provider agreement nor the law prevents disposition of this case by
summary judgment. I conclude that Petitioner received the notice and opportunity for a
hearing required by its provider agreement (P. Ex. 1); the Act; and the regulations.

4. Petitioner is subject to a two-year bar to re-enrollment pursuant to
CMS policy and CMS has articulated no reason to depart from its
policy.

Petitioner argues that pursuant to 42 C.F.R. § 424.535(c), the re-enrollment bar does not
apply to a revocation under 42 C.F.R. § 424.535(a)(1) when the revocation is based on a
provider’s or supplier’s failure to timely respond to a revalidation request or other request
for information. RFH at 9; P. Br. at 10. The regulation provides:

(c) Reapplying after revocation. After a provider, supplier,
delegated official, or authorizing official has had their billing
privileges revoked, they are barred from participating in the
Medicare program from the effective date of the revocation
until the end of the re-enrollment bar. The re-enrollment bar
is a minimum of | year, but not greater than 3 years,
depending on the severity of the basis for revocation. The re-
enrollment bar does not apply in the event a revocation of
Medicare billing privileges is imposed under paragraph
(a)(1) of this section based upon a provider or supplier's
failure to respond timely to a revalidation request or other
request for information.

42 C.F.R. § 424.535(c) (emphasis added). In this case, Petitioner enrollment and billing
privileges are revoked pursuant to 42 C.F.R. § 424.535(a)(1), but not because Petitioner
failed to respond timely to a revalidation request or request for information. In this case,
the revocation is based upon Petitioner’s denial of access to its records and facility on
16

September 4, 2013. Accordingly, Petitioner legal argument fails and Petitioner is subject
to a one to three year bar to re-enrollment.

Section 1866 of the Act, and the Secretary’s regulations at 42 C.F.R. §§ 405.803,
424.545, 498.3(b)(17), and 498.5, establish the right to appeal the denial of a Medicare
enrollment application or the revocation of a current Medicare enrollment and billing
privileges. The regulations do not mention a right to review of the reasonableness of the
period of the bar to re-enrollment. The Board previously questioned the right to review
as to the reasonableness of the duration of bar in John Hartman, D.O., DAB No. 2564 at
5 (2014). The Board chose not to resolve the issue in Hartman, commenting that it
would find the bar in that case reasonable if it did consider the issue reviewable.

I conclude that I have no authority to review the reasonableness of the period of the bar in
the absence of an express delegation of authority in the regulations. Accordingly, I do
not consider the reasonableness of imposing the maximum authorized bar of three years
in this case.*

Nevertheless, CMS policy set forth in MPIM § 15.20.1E provides that for revocations
based on regulatory noncompliance, the contractor will cite 42 C.F.R. § 424.535(a)(1)
and establish a two-year enrollment bar. I am not bound to follow CMS policy as if it
were the law, however I will give CMS policy effect to the extent consistent with the law.
The MAC deviated from CMS policy by imposing a three-year ban in this case, which
involves noncompliance with regulatory and policy provisions rather than noncompliance
with the Act. CMS has offered no explanation for why it deviated from its policy in this
case. Accordingly, I give the CMS policy effect and conclude that Petitioner is only
subject to a two-year re-enrollment bar under that policy.’

* If I concluded that I have authority to review the reasonableness of the duration of the
bar, I would conclude that the maximum bar of three years is appropriate in this case.
Petitioner’s conduct in this case was egregious. The maximum bar of three years is
reasonable to impress upon Petitioner the importance of its obligations under the
Medicare program and the need for Petitioner to work cooperatively with CMS and its
contractors to minimize program losses, whether through fraud, neglect, or innocent
error.

> If CMS wishes to further litigate regarding its policy, it may do so by filing a proper
motion reopening and revision. 42 C.F.R. §§ 498.100-.103.
17

III. Conclusion

For the foregoing reasons, Petitioner’s Medicare enrollment and billing privileges are
revoked pursuant to 42 C.F.R. § 424.535(a)(1), effective December 5, 2013. Pursuant to
CMS policy and 42 C.F.R. § 424.535(c), Petitioner is subject to a two-year bar to re-
enrolling in Medicare that expires December 4, 2015.

/s/
Keith W. Sickendick
Administrative Law Judge

